PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/706,106
Filing Date: 6 Dec 2019
Appellant(s): Royal Caribbean Cruises Ltd.



__________________
Steven M. Greenberg Reg. No. 44,725
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 April 2022 appeal the final rejection mailed 07 September 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments filed 18 April 2022 have been fully considered but are not persuasive and the Examiner respectfully disagrees.

With Respect to Rejections Under 35 USC 103:

Appellant argues “Referring to Padgett, as set forth at paragraph [0108], a notable feature is the communication of a navigation instruction during muster to a proximately
positioned passenger through an "interface device" which is any of an "access
panel", "interactive display" or "portal" as shown in Figure 1A. All of the
foregoing are described as going "located through the facility". However, at
paragraph [0109] of Padgett, an "end device" is described as being different than
the "interface device" of paragraph [0108] and are taught to include a "stateroom
television" which is listed separately from an "interactive display". Thus, as
confirmed in paragraph [0109], an "interface device" does not include a "stateroom
television". In comparison, paragraph [0107] of Mountain refers to the mapping of
an emergency exit and paragraph [0114] of Mountain refers to the lighting of
lighting devices and the locking of a doorway. Notoriously absent in both Padgett
and Mountain, however, is the notion that each muster station is associated with a
cabin so that the television display in the cabin provides information for muster
unique to that cabin as it relates to an assigned muster station not for the passenger,
but for the cabin.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and maintains MPEP § 2123 (I) and MPEP § 2143.01(I) indicate a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. As previously explained in the final rejection, the Padgett reference teaches and/or suggests in at least ¶ 0107-0109 the guest engagement system’s ability to identify rooms and communicate information to guests during mustering via display of interface devices (i.e., stateroom televisions). As best understood from the prior art the interface devices show arrows or more detailed instructions pointing towards mustering stations and evacuation routes. Also, the prior art suggests the instructions can provide a guest an assigned mustering location. The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. As such, the combination of Padgett and Mountain teach the claimed invention.  For these reasons, the rejections under 103 are being maintained.

Appellant further argues “More specifically, at page 8 of the Final Office Action, Examiner indicates correctly that Mountain at Figure 6 and paragraphs [0016], [0021], [0107] and [0114] refer to the mapping and facilitation of evacuation routes in emergency situations. In Mountain, as explained by the Examiner at page 9, a "particular television receiver may map an emergency exit path out of the home". But, Figure 6 and paragraphs [0016], [0021], [0107] and [0114] do not extend so far as to suggest that the "television receiver" is associated with a "cabin" (or even a room in a home) that has been assigned a specific muster station as claimed by Applicants. Indeed, as suggested by Examiner at page 9, the mention of a "room" in mountain refers to a room "containing the fire"--not a room assigned to a muster station.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts MPEP 2145 indicates a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually.  Here, the Appellant merely cites to passages of the Mountain reference where the rejection of claims 1, 6, and 11 was based on the combination of Padgett and Mountain. The features relied upon are taught by the primary reference.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For these reasons, the rejections under 103 are being maintained.

Appellant further argues “Neither Padgett nor Mountain considers the relationship between a specific cabin and a muster station. Instead, Padgett only considers the relationship between a passenger and a "guest device" and the contemporaneous location of the passenger vis vis an assigned muster station irrespective of any cabin. Thus, during muster, it is the location of the medallion (element 11 of Figure 1A) of the guest that is used to compute the evacuation route--not a cabin. Yet, the plain claim language of Applicants’ independent claims requires that it is the cabin that is assigned to the muster station, and it is the route from the cabin to the muster station that is computed and displayed in the television display. Therefore, it is believed that the combination of Padgett and Mountain are deficient in accounting for all claimed elements of Applicants’ claims 1, 2, 6,7, 11 and 12. For this reason, reversal of the rejections under 35 U.S.C. § 103(a) is respectfully solicited.”  The Examiner respectfully disagrees.
In response to appellant’s argument that Padgett only considers the relationship between a passenger and a "guest device" and the contemporaneous location of the passenger vis vis an assigned muster station irrespective of any cabin, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As previously explained, the Padgett reference in at least ¶ 0107-0109 uses the guest engagement system’s ability to identify rooms which represents a specific cabin and communicate information to guests during mustering or evacuation operation which represents a muster station via interface devices which represents a television as claimed. The Padgett reference also teaches or suggests the instructions provided to the guest include an assigned mustering location or an assigned evacuation route. Therefore, the Padgett reference fairly suggests routing guests when a mustering or evacuation operation is triggered from identified rooms via interface devices to assigned muster locations were techniques performed by guest engagement systems known in the industry.  For these reasons, the rejections under 103 are being maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
Conferees:
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629   

/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                                                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.